DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group III, claims 17-23, and species C4 (claim 18), drawn to a cartridge or capillary loaded with a gel for capillary electrophoretic separation of labeled glycans in the reply filed on September 26, 2022 is acknowledged.  Claims 1-7, 9 (nonelected Group I, drawn to a method of improving resolution in separating labeled glycans in a sample by capillary electrophoresis analysis), claims 11-14, 16 (non-elected Group II, drawn to a composition for capillary electrophoretic separation of labeled glycans), and claims 19-21 (non-elected species, C1, C2, C3, of Group III) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on September 26, 2022.
The traversal is on the ground(s) that the prior art, Schomberg, does not use TEMED in a process for polymerizing gels using γ-radiation; rather, Schomberg teaches TEMED is used as a stabilizing agent in conventional methods of making gel-filled capillaries as a stabilizing agent and a process that uses γ-radiation to cause polymerization, thereby avoiding the need to use TEMED (page 3, para. 2, lines 2-3, 6-9).  This is not found persuasive because Schomberg does teach a method, i.e., the conventional method, of making gel-filled capillaries and the gel comprising TEMED, as claimed polyamine of Structure II, which is the shared technical feature by the Invention Groups but not a special technical feature as it does not make a contribution over the prior art in view of Schomberg (U.S. 5,114,550) as described in the prior office Action.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The disclosure is objected to because of the following informalities:
The following places have incomplete text.  It is suggested to provide replacement pages with clear and completed text.
Page 2, line 1;
Page 6, line 1;
Page 7, line 1;
Page 11, line 1;
Page 14, line 1;
Page 16, line 1;
Page 17, line 1;
Page 19, line 1;
Page 20, line 1;
Page 21, line 1;
Page 23, line 1;
Page 24, line 1;
Page 25, line 1;
Page 26, line 1;
Page 27, line 1;
Page 28, line 1;
Page 29, line 1;
Page 30, line 1;
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 recites the limitation "said polyamine" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “said at least one polyamine.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grover (U.S. 6,083,372).
Regarding claims 17-18, Grover teaches a capillary (Col. 1, line 22: separation are performed in thin glass capillaries) loaded with a gel (Col. 5, lines 9-10: a capillary electrophoresis reagent comprising an aqueous phase for receiving said sample and forming a solution of said analyte; the aqueous phase has partitioning additive and buffering means; here the aqueous phase with partitioning additive and buffering means is deemed to be a gel), which gel comprises at least one polyamine of the Structure 4

    PNG
    media_image1.png
    141
    179
    media_image1.png
    Greyscale

wherein each of R1-R3 is independently selected from H and CH3 (for claim 17) or said polyamine is of Structure 4 and is 1,4,7-Trimethyl-1,4,7-triazacyclononane (for claim 18) (Col. 11, lines 11-13: other polyamine compounds may also come within the spirit and scope of this invention that could be used to gain the effect; Col. 12, line 27: 1,4,7-trimehtyl-1,4,7-trizacyclononane; Col. 1, lines 14-15: for fast, high resolution separations with increased detectability).

The preamble “for capillary electrophoretic separation of labeled glycans” is deemed to be a statement with regard to the intended use and are not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2111.02(II).  The apparatus as taught by Grover is identical to the presently claimed structure, i.e., a capillary loaded with a gel comprising at least one polyamine of Structure 4, and would therefore would have the ability to perform the use recited in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grover in view of Guttman (U.S. Patent Pub. 2017/0045538).
Regarding claim 22, Grover discloses all limitations of claim 17 as applied to claim 17.  Grover does not explicitly disclose said gel further comprises polyethylene oxide.
However, Guttman teaches methods, systems, and kits for the analysis of glycans and/or glycoconjugates ([0002] lines 1-2) by using capillary electrophoresis with laser induced fluorescence detection (CE-LIF) ([0006] lines 9-10).  The composition for separating glycans using capillary electrophoresis comprising polyethylene oxide ([0017] lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grover by incorporating polyethylene oxide into the gel composition as taught by Guttman.  The suggestion for doing so would have been that polyethylene oxide is a suitable material for being part of the composition of the separation gel for separating glycans using capillary electrophoresis and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grover in view of Burd (U.S. 4,911,807).
Regarding claim 23, Grover discloses all limitations of claim 17 as applied to claim 17.  Grover does not explicitly disclose said cartridge or capillary is a cartridge.
However, Burd teaches an electrophoretic systems employing a cassette (Fig. 1; Col. 2, lines 32-33).  The separation capillary 11 is contained in a cartridge 25 (Fig. 1-2) which serves to protect the capillary as well as to provide for on-line detection capability, cooling by heat exchange with a circulating fluid if desired, and simple and easy attachment to the other parts with fluid-tight seals (Col. 3, lines 25-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grover by substituting the capillary with a cartridge accommodating the capillary as taught by Burd because the cartridge would provide protection to the capillary (Col. 3, lines 25-27).  Simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795